IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-40355
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

CLIFFORD ALEXANDER LEWIS,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. G-95-CR-10-4
                             No. G-98-CV-241
                        --------------------
                          December 12, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Clifford Alexander Lewis appeals his drug conspiracy

conviction.    The sole issue raised on appeal is whether the

district court properly instructed the jury to consider the

evidence against each defendant separately and individually.

Lewis contends that he was denied due process because the

district court failed to give such an instruction.      Lewis

concedes that he did not object on this ground in the district

court and that this issue therefore is reviewed for plain error.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-40355
                                  -2-

     The record shows that the district court did give a proper

limiting instruction that effectively cured any risk of spillover

prejudice.    See United States v. Morrow,   177 F.3d 272, 290 (5th

Cir. 1999).   Specifically, the district court instructed the jury

that:

               A separate crime is charged against one
          or more of the Defendants in each count of
          the Superceding Indictment. Each Count, and
          the evidence pertaining to it, should be
          considered separately. Also, the case of
          each Defendant should be considered
          separately and individually. The fact that
          you may find one or more of the Defendants
          guilty or not guilty of any of the crimes
          charged should not control your verdict as to
          any other crime or any other Defendant. You
          must give separate consideration to the
          evidence as to each Defendant.

The jury is presumed to follow the court's instructions.     Id.

Lewis has shown no error, let alone plain error, in the district

court's jury instructions.

     This appeal is without arguable merit and thus frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.    5th Cir. R.

42.2.